Exhibit 10.9
WAIVER AGREEMENT
     This WAIVER AGREEMENT (this “Agreement”) is made and entered into as of
this 21st day of February, 2011, by and between Holly Corporation, a Delaware
corporation (“Holly”), and Matthew P. Clifton (the “Employee”).
     Reference is hereby made to that certain Agreement and Plan of Merger,
dated as of even date herewith (the “Merger Agreement”), by and among Holly,
North Acquisition, Inc., a Wyoming corporation (“Merger Sub”) and Frontier Oil
Corporation, a Wyoming corporation (“Frontier”), pursuant to which, subject to
the terms and conditions contained therein, Merger Sub will be merged with and
into Frontier (the “Merger”), with Frontier remaining the surviving corporation
in the Merger and becoming a wholly-owned subsidiary of Holly. Capitalized terms
used herein and not defined shall have the meanings ascribed to them in the
Merger Agreement.
     Now, therefore, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Holly and the Employee agree as follows:
     1. Effective Time. The agreements set forth in Section 2 below shall become
effective immediately prior to the Effective Time of the Merger; provided, that
if the Closing does not occur in accordance with the terms of the Merger
Agreement, this Agreement shall terminate and have no further force or effect
without the need for any additional action by Holly or the Employee.
     2. Waiver. Employee hereby acknowledges and agrees that the change in his
title from Chairman of the Board and Chief Executive Officer to Executive
Chairman of the Board and Chief Executive Officer of Holly Energy Partners, LP,
and any associated changes in his employment authority, duties or
responsibilities with Holly following the consummation of the Merger that are
consistent with such change in title, shall not constitute a material reduction
or other change in the Employee’s authority, duties or responsibilities for
purposes of the definition of “Adverse Change” contained in any equity award
listed on Exhibit A hereto. For the avoidance of doubt, a material reduction in
salary, benefits, bonus targets and/or long term incentive grants that does not
apply generally to executives of Holly and its subsidiaries (including Frontier
and its subsidiaries following the Closing of the Merger) and all of their
successors, would constitute an “Adverse Change” and is not waived by this
Agreement.
     3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
     4. Entire Agreement. This Agreement constitutes the complete agreement
between the parties with regard to the subject matter hereof and supersedes all
prior oral or written agreements or understandings with respect to the subject
matter hereof.
     5. Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.

 



--------------------------------------------------------------------------------



 



     6. Counterparts. This Agreement may be executed in one or more
counterparts, including by electronic mail, facsimile and portable document
format (.pdf) delivery, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            EMPLOYEE
      By:   /s/ Matthew P. Clifton         Matthew P. Clifton               
HOLLY CORPORATION
      By:   /s/ David L. Lamp         Name:   David L. Lamp        Its:  
President    

[Signature Page to Waiver Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
List of Applicable Agreements
Total outstanding equity awards: 171,429 shares/units. From Holly: 137,407
shares outstanding; From HEP: 34,022 units outstanding. All outstanding shares
or units with a performance standard are being reported at 100% level (i.e.,
target level).

  1.   Restricted Stock Agreement with Holly Corporation, dated February 2007:
7,293 shares outstanding     2.   Restricted Stock Agreement with Holly
Corporation, dated March 2008: 9,006 shares outstanding     3.   Restricted
Stock Agreement with Holly Corporation, dated February 2009: 33,042 shares
outstanding     4.   Performance Share Unit Agreement with Holly Corporation,
dated February 2009: 33,042 shares outstanding     5.   Restricted Stock
Agreement with Holly Corporation, dated March 2010: 27,512 shares outstanding  
  6.   Performance Share Unit Agreement with Holly Corporation, dated
March 2010: 27,512 shares outstanding     7.   Performance Unit Agreement with
Holly Energy Partners/Holly Logistics Services, dated 2009: 21,460 units
outstanding     8.   Performance Unit Agreement with Holly Energy Partners/Holly
Logistics Services, dated 2010: 12,562 units outstanding

 